UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7850


CALVIN JERMAINE VINES,

                Petitioner - Appellant,

          v.

GENE JOHNSON,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:07-cv-01224-LMB-JFA)


Submitted:   March 30, 2010                 Decided:   April 2, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Calvin Jermaine Vines, Appellant Pro Se. Joshua Mikell Didlake,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Calvin        Jermaine    Vines       seeks    to        appeal     the    district

court’s    order     denying    relief       on    his     28    U.S.C.         § 2254    (2006)

petition.        The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                                 See 28 U.S.C.

§ 2253(c)(1) (2006).           A certificate of appealability will not

issue     absent     “a    substantial           showing        of    the       denial    of     a

constitutional       right.”          28    U.S.C.       § 2253(c)(2)            (2006).         A

prisoner     satisfies         this        standard        by        demonstrating            that

reasonable       jurists     would        find    that     any        assessment         of    the

constitutional       claims    by     the    district       court          is   debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                      We

have independently reviewed the record and conclude that Vines

has not made the requisite showing.                       Accordingly, we deny his

motion     for     appointment       of     counsel,       deny        a    certificate        of

appealability, and dismiss the appeal.                          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                      DISMISSED



                                             2